NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT


LIZARDO ESTRADA and BLANCA                )
ESTRADA f/k/a BLANCA VALLADARES,          )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D13-3671
                                          )
TOWER HILL SELECT INSURANCE               )
COMPANY,                                  )
                                          )
             Appellee.                    )
                                          )
                                          )
TOWER HILL SELECT INSURANCE               )
COMPANY,                                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D14-1101
                                          )
LIZARDO ESTRADA and BLANCA                )        CONSOLIDATED
ESTRADA f/k/a BLANCA VALLARDES,           )
                                          )
             Appellees.                   )
                                          )

Opinion filed September 30, 2015.

Appeals from the Circuit Court for
Hillsborough County; William P. Levens,
Judge.

Nancy A. Lauten and George A. Vaka of
Vaka Law Group, Tampa; and Kenneth C.
Thomas of Marshall Thomas Burnett, Land
O' Lakes, for Lizardo Estrada and Blanca
Estrada f/k/a Blanca Vallardes.

Carol M. Rooney and Anthony J. Russo of
Butler Pappas Weihmuller Katz Craig LLP,
Tampa, Tower Hill Select Insurance
Company.


LaROSE, Judge.

               In case number 2D13-3671 of this consolidated appeal, Lizardo and

Blanco Estrada appeal the trial court's order granting final summary judgment in favor of

Tower Hill Select Insurance Company in the Estradas' breach of contract action

concerning an insurance claim for sinkhole damage to their home. The facts are nearly

identical to those in Roker v. Tower Hill Preferred Insurance Co., 164 So. 3d 690 (Fla.

2d DCA 2015). In Roker, we held that the trial court erred in granting summary

judgment because a material issue of fact remained as to the method of subsurface

repair. Id. at 694. In accordance with Roker, we reverse and remand for further

proceedings.

               In case number 2D14-1101, Tower Hill appeals the trial court's denial of its

motion for attorney's fees and costs pursuant to section 57.105, Florida Statutes (2013).

We affirm on this issue without further discussion.

               Affirmed in part, reversed in part, and remanded.



ALTENBERND and NORTHCUTT, JJ., Concur.